Citation Nr: 1544045	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chemical exposure leading to birth defects and a stillborn baby. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran indicated that he did not desire to appear at a hearing before the Board in his March 2014 substantive appeal.  The Veteran's representative, in a June 2014 statement, indicated that further evidence would be presented at the Veteran's video hearing before the Board.  The representative, however, submitted an October 2014 informal hearing presentation indicating that all of the Veteran's oral arguments were transcribed within.  In light of the Veteran's statement in his substantive appeal and his representative's submission of an informal hearing presentation, the Board finds that the reference to a video hearing in the representative's statement was in error and that the Veteran has not requested a hearing before the Board.


FINDING OF FACT

Birth defects and a stillborn baby are not disabilities for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for chemical exposure leading to birth defects and a stillborn baby have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation in the instant appeal, where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Merits

The Veteran's claim arises from a June 2010 statement, in which he described his stillborn child conceived after returning from deployment in Iraq as a stressor leading to posttraumatic stress disorder (PTSD).  The Veteran stated his belief that the stillbirth was the result of his exposure to chemicals while serving in Iraq.  The RO construed this as both a claim for an increased evaluation for the Veteran's service-connected anxiety disorder and as a claim for service connection for the stillbirth.  Both were denied in an August 2011 rating decision.  The Veteran's February 2012 notice of disagreement only addressed the denial of benefits for the stillbirth.  In his March 2014 substantive appeal, the Veteran stated that he seeks a 50 percent rating for the chemical exposure in Iraq because it caused the stillbirth and psychological problems in his son, born in 1993, which he attributes to birth defects from his chemical exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board finds that the claimed conditions are not disabilities under the applicable law.  Birth defects in offspring and stillbirths do not meet the criteria for loss of use of a creative organ under 38 C.F.R. § 3.350(a)(1).  The closest analogue to the Veteran's claim is VA benefits granted to the offspring of Vietnam veterans suffering from spina bifida under 38 U.S.C.A. § 1805, but these benefits are granted to the children suffering the disability, not to the veterans.  

VA regulations do not contain provisions authorizing benefits paid to veterans for exposure to chemicals resulting in stillbirths and birth defects suffered by members of veterans' families.  The Board thus finds that the Veteran's claimed conditions are not current disabilities suffered by the Veteran for VA compensation purposes, and service connection must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (In a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law). 


ORDER

Service connection for chemical exposure leading to birth defects and a stillborn baby is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


